DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement dated 12/28/2020 has been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1, 8 and 15, the recitation of claim element (d)(claims 1 and 15) and element (IV)(claim 8) are considered indefinite because it is not clear if the claimed pressure exerting mechanism alternatively includes tension straps or a bag or is required to have both straps and a bag.  Clarification and/or correction is requested.
In claims 11 and 18, it is not clear how the recited sludge draining outlet differs from the one recited in claims 8 and 15.  Are they the same or different structures?  Clarification and/or correction is requested.
Claims 2-7, 9-14 and 16-20 are indefinite because they depend from indefinite claims and do not cure the deficiencies of the claims from which they depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,519,071.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 are generic to all that is recited in claims 1-20 of U.S. Patent No. 10,519,071.  That is, claims 1-20 of U.S. Patent No. 10,519,071 fall entirely within the scope of claims 1-20 or, in other words, claims 1-20 are anticipated by claims  of U.S. Patent No. 10,519,071.  Note any minor differences between the instant claims and patented claims would have been clearly within the purview on one having ordinary skill in the art while maintaining the efficiency of the recycling system.  Note, changes such as shape is  a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,688,585 in view of Hubbard (US 7,669,727) or Heater et al.(US 2010/0316310).
Claims 1-36 encompass an assemblable appliance, kit and method of use which is substantially the same as that instantly claimed. The patented claims disclose the use of a structural scaffolding for supporting the pliable collapsible anaerobic digester.
Instant claims 1-20 differ by reciting that the appliance, kit and method employ a pliant structured exoskeletal envelope that has a higher tensile strength than that of the pliable collapsible anaerobic digester.
The reference of Hubbard discloses that it is known in the art to employ a pliant structured exoskeletal envelope (32) (Fig. 5) to support a biobag (30).  The reference discloses the use of materials (col. 4, lines 27-41) which would have a higher tensile strength to that of a typical plastic biobag (col. 1, lines 21-34).
The reference of Heater et al. discloses that it is known in the art to employ a pliant structured exoskeletal envelope (320) (Figs. 3 and 4) to support a collapsible tank (310).  The reference discloses the use of materials which would have a higher tensile strength to that of a typical collapsible tank (¶[0030]).
In view of either of these teachings, it would have been obvious to one of ordinary skill in the art to replace the structural scaffolding of the patented claims with the exoskeletal envelope of the reference of Hubbard or Heater et al. for the known and expected advantages disclosed by the reference of Hubbard (col. 1, lines 30-42) and Heater et al. (¶[0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Efrati et al.(US 2016/0137562) in view of Hubbard (US 7,669,727) or Heater et al.(US 2010/0316310).
With respect to claims 1, 8 and 15, the reference of Efrati et al. discloses an assemblable appliance (Figs. 1-5) for recycling organic waste into biogas and liquid fertilizer, implementing essentially anaerobic digestion processes, said assemblable appliance is operable as an autonomic standalone unit, said assemblable appliance comprises: (a) structural scaffolding (42) (b) a pliable collapsible anaerobic digester (50) comprising: (I) a sheet of pliable material (51) forming an essentially closed structure; (II) an inlet (27) configured for feeding a semiliquid mixture of organic matter and water into said anaerobic digester; (III)a gas outlet (59), hermetically attached to an upper portion of said anaerobic digester; (IV) a slurry overflow outlet (34), extending from a sidewall of said anaerobic digester; (c) a collapsible gas tank (60) comprising: (I) forming an essentially closed structure; (II) at least one element selected from the group consisting of: a gas inlet (67), and a gas outlet (64); (d) at least one pressure exerting mechanism (68)(80)configured to facilitate increased pressure in said collapsible gas tank: (I) elastic tension straps (68), comprising an elastomeric material, connectable to connectors elements attached to said appliance, and (II) flexible elongated and foldable ballast bag (80), fillable with ballast substance, said flexible elongated ballast bag is capable of assuming a conformation, respectively matching the shape of said collapsible gas tank.
Instant claims 1, 8 and 15 differ by reciting that the appliance, kit and method employ a pliant structured exoskeletal envelope rather than structural scaffolding that has a higher tensile strength than that of the pliable collapsible anaerobic digester.
The reference of Hubbard discloses that it is known in the art to employ a pliant structured exoskeletal envelope (32) (Fig. 5) to support a biobag (30).  The reference discloses the use of materials (col. 4, lines 27-41) which would have a higher tensile strength to that of a typical plastic biobag (col. 1, lines 21-34).
The reference of Heater et al. discloses that it is known in the art to employ a pliant structured exoskeletal envelope (320) (Figs. 3 and 4) to support a collapsible tank (310).  The reference discloses the use of materials which would have a higher tensile strength to that of a typical collapsible tank (¶[0030]).
In view of either of these teachings, it would have been obvious to one of ordinary skill in the art to replace the structural scaffolding of the primary reference with the exoskeletal envelope of the reference of Hubbard or Heater et al. for the known and expected advantages disclosed by the reference of Hubbard (col. 1, lines 30-42) and Heater et al. (¶[0006]).
The structure resulting from the combination of the references discussed above would include a plurality of apertures for connection to the pliable digester contained within the exoskeletal envelope and have a collapsible digester and collapsible gas tank having a relatively lower tensile strength than said higher tensile strength of said pliant structured exoskeletal envelope.
With respect to claims 2, 9 and 16, the reference of Efrati et al. discloses a sub-assembly including a sink, water supply, etc. (Figs. 7A and 7B).
With respect to claims 3, 10 and 17, the reference of Efrati et al. discloses a feeding means (pump)(¶[0043]).
With respect to claims 1, 4, 11 and 18, the reference of Efrati et al. discloses a sludge outlet (40).
With respect to claims 5 and 12, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to provide multiple tubes through a single opening in the digester wall to minimize the number of openings within the digester sidewalls.
With respect to claims 6, 7, 13, 14, 19 and 20, the reference of Hubbard discloses that the support system can be a separate item from the bag or can be incorporated into the bag as part of the bag (col. 2, lines 28-29) and discloses manufacture and materials of the support system (col. 4, lines 27-41).  In view of this disclosure, one of ordinary skill in the art would have recognized that the unified device could be manufactured using composite materials.  Additionally, use of integral construction over separate construction is considered merely an obvious matter in design choice since it is known that the use of a one piece construction instead two piece construction would be merely a matter of obvious engineering choice (MPEP 2144.04,V.,B.).

Claims 1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (DE 8304514 U and related English language machine translation) in view of Hubbard (US 7,669,727) or Heater et al.(US 2010/0316310) taken further in view of Trost (US 5,651,890); and Roos (US 7,186,339).
With respect to claims 1, 8 and 15, the reference of Frank discloses a compact and transportable appliance (¶[0026] and [0029] of translation) for recycling organic waste into biogas and liquid fertilizer using anaerobic digestion that includes: a pliable collapsible anaerobic digester (1) including a sheet of pliable material, forming a closed essentially closed structure (¶[0042]-[0045] of translation); an inlet pipe (13) for feeding a semiliquid mixture of organic matter and water into the digester, wherein interior lumen of the inlet pipe forming a continuum with interior lumen of the anaerobic digester (Fig. 1); a gas outlet pipe (4), hermetically attached to an upper face of the digester extending upwardly therefrom (Fig. 1); a slurry overflow outlet pipe (15), extending from a sidewall of the closed structure.
The reference of Franks does not disclose the following limitations required of claim 1:
i) a pliant structured exoskeletal envelope; 
ii) a sludge outlet draining pipe, extending from bottom of a sidewall of the closed structure; and
iii) while the reference of Frank discloses that gas outlet (4) can be communicate with storage ((][[0044] of translation), claim 1 differs by reciting that the device includes a collapsible gas tank and flexible ballast bags.
With respect to limitation i) above, the reference of Hubbard discloses that it is known in the art to employ a pliant structured exoskeletal envelope (32) (Fig. 5) to support a biobag (30).  The reference discloses the use of materials (col. 4, lines 27-41) which would have a higher tensile strength to that of a typical plastic biobag (col. 1, lines 21-34).  
The reference of Heater et al. discloses that it is known in the art to employ a pliant structured exoskeletal envelope (320) (Figs. 3 and 4) to support a collapsible tank (310).  The reference discloses the use of materials which would have a higher tensile strength to that of a typical collapsible tank (¶[0030]).
In view of either of these teachings, it would have been obvious to one of ordinary skill in the art to employ the exoskeletal envelope of the reference of Hubbard or Heater et al. in the system of the primary reference for the known and expected advantages disclosed by the reference of Hubbard (col. 1, lines 30-42) and Heater et al. (¶[0006]).  Note, the structure resulting from the combination of the references would include a plurality of apertures for connection to the pliable digester contained within the exoskeletal envelope.
With respect to limitation ii) above, the reference of Trost discloses that it is conventional in the art of anaerobic digesters to provide plural types of ports, including a sludge outlet draining port (28) (col. 15, lines 22-41).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the digester of the reference of Frank with an outlet port for the removal of heavier sludge-like products from the digester as is conventional in the art as evidenced by the reference of Trost. Whether the port is provided in the bottom of the digester or bottom portion of the sidewall would have been merely an obvious matter in design choice while providing the port at a lowermost portion of the digester.
With respect to limitation iii) above, the reference of Roos discloses that it is known in the art of digesters to communicate the gas outlet with a flexible gas storage bag (240) and to use flexible ballast bags (76) to maintain pressure in the gas storage bag.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the gas storage bag and ballast bags in communication with the gas outlet port of the digester of the modified primary reference for the known and expected result of providing an art recognized means for collecting and storing the gas generated in an anaerobic digester.
With respect to claims 2, 9, and 16, the reference of Frank discloses that the assemblage includes a sink (13) wherein an outlet of the sink is connectable to the inlet pipe (14) (Fig. 1).
With respect to claims 3, 10 and 17, the reference of Frank discloses that a pump can be used to feed the material into the inlet pipe (14) ((][[0057] of translation). In the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimal type of pump to employ while providing the required feed to the digester.
With respect to claims 4, 11 and 18, the reference of Trost discloses that it is conventional in the art of anaerobic digesters to provide plural types of ports, including a sludge outlet draining port (28) (col. 15, lines 22-41).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the digester of the reference of Frank with an outlet port for the removal of heavier sludge-like products from the digester as is conventional in the art as evidenced by the reference of Trost. Whether the port is provided in the bottom of the digester or bottom portion of the sidewall would have been merely an obvious matter in design choice while providing the port at a lowermost portion of the digester.
With respect to claims 5 and 12, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to provide multiple tubes through a single opening in the digester wall to minimize the number of openings within the digester sidewalls.
With respect to claims 6, 7, 13, 14, 19 and 20, the reference of Hubbard discloses that the support system can be a separate item from the bag or can be incorporated into the bag as part of the bag (col. 2, lines 28-29) and discloses manufacture and materials of the support system (col. 4, lines 27-41).  In view of this disclosure, one of ordinary skill in the art would have recognized that the unified device could be manufactured using composite materials.  Additionally, use of integral construction over separate construction is considered merely an obvious matter in design choice since it is known that the use of a one piece construction instead two piece construction would be merely a matter of obvious engineering choice (MPEP 2144.04,V.,B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB